                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF OHIO
                                     WESTERN DIVISION


Andrew J. Dell,                                              Case No. 3:18CV1069

                           Plaintiff

               v.                                             ORDER

Commissioner of Social Security,

                           Defendant


       This is a Social Security case in which Magistrate Judge Kathleen B. Burke has filed a

Report and Recommendation recommending that I affirm the Commissioner’s decision denying

Andrew Dell’s application for benefits. (Doc. 19).

       The Magistrate Judge notified the parties that objections were due within fourteen days

after the filing of her R&R, which occurred on March 14, 2019. (Id., PageID 1133).

       Because Dell has not filed any objections, he has forfeited his right to de novo review of

the R&R. Smith v. Detroit Fed’n of Teachers Local 231, 829 F.2d 1370, 1373 (6th Cir. 1987). I

“need only satisfy [myself] that there is no clear error on the face of the record in order to accept

the recommendation.” Bogan v. Morgan, 2012 WL 3776514, *1 (N.D. Ohio 2012) (Gaughan, J.).

       Having reviewed the Magistrate Judge’s persuasive R&R, I am satisfied that it properly

disposes of this case.

       It is, therefore,

       ORDERED THAT:
1.     The Magistrate Judge’s Report and Recommendation (Doc. 19) be, and the same

       hereby is, adopted as the order of the court; and

2.     The Commissioner’s decision denying plaintiff’s application for benefits be, and

       the same hereby is, affirmed.

So ordered.

                                       /s/ James G. Carr
                                       Sr. U.S. District Judge
